DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Amendment 
2- The amendment filed on 02/06/2015 has been entered and fully considered. Claims 1, 8-12, 14, 16-17, 21-23, 28-30, 33, 35, 37 and 39 remain pending in the application, where Claims 1, 8, 14 and 16-17 have been amended. New Claims 41-43 have been added.

Examiner’s Amendment
	3- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in a telephone call to Attorney C. Thireault (Reg. No. 78961) on 11/19/2021 via a voicemail left on the attorney’s machine but the attorney has not responded. If any concerns arise, the attorney is respectfully invited to contact the Examiner.

The application has been amended as follows: 
Claim 1. (Currently Amended) -- An apparatus for determining an indication of the presence of colorectal cancer in a subject, the apparatus comprising: a Raman spectrometer comprising a metal well configured for holding an unmodified liquid blood, serum, or plasma sample, wherein the metal well is substantially circular and has a diameter between 6mm and 8mm and a depth between 5mm and 7mm, wherein the metal well minimizes masking of spectral readings, thereby improving sensitivity and discrimination between cancer and non-cancer spectra; and a processor configured to compare an output spectrum of said sample to a control dataset comprising a plurality of known output spectra derived from unmodified liquid blood, serum, or plasma samples of a first plurality of subjects having colorectal cancer and a second plurality of subjects not having colorectal cancer; wherein the apparatus is arranged to output an indication of whether the subject has colorectal cancer from the comparison of the spectra. --
All the other claims are entered as filed by Applicants on 10/26/2021.


Response to Arguments

4- Examiner has considered Applicants’ proposed amendment and arguments, and submits they have overcome all the 35 USC 103 rejections previously set forth in the final office action mailed on 04/29/2021. The newly added claims present different embodiments of the invention allowed in the previous office action.

Allowable Subject Matter

5- Claims 1, 8-12, 14, 16-17, 21-23, 28-30, 33, 35, 37, 39 and 41-43 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1 and method claims 16 and 42, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

An apparatus and its methods of use for determining an indication of the presence of colorectal cancer in a subject, comprising or using:
a Raman spectrometer comprising a metal well configured for holding an unmodified liquid blood, serum, or plasma sample, wherein the metal well is substantially circular and has a diameter between 6mm and 8mm and a depth between 5mm and 7mm, wherein the metal well minimizes masking of spectral readings, thereby improving sensitivity and discrimination between cancer and non-cancer spectra; and 
a processor configured to compare an output spectrum of said sample to a control dataset comprising a plurality of known output spectra derived from unmodified liquid blood, serum, or plasma samples of a first plurality of subjects having colorectal cancer and a second plurality of subjects not having colorectal cancer; wherein the apparatus is arranged to output an indication of whether the subject has colorectal cancer…..

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Feng, Treado, Lyng and Yang. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886